Citation Nr: 1640538	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent prior September 4, 2015, and in excess of 40 percent thereafter for degenerative arthritis of the spine (lumbar spine orthopedic disability).  

2.  Entitlement to a rating in excess of 10 percent prior to September 4, 2015, and in excess of 10 percent thereafter for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.  

4.  Entitlement to a rating in excess of 10 percent for right groin pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded for additional development in June 2015.  There has been compliance with the remand directives and the case has properly been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran filed his claim that led to this appeal, as to all issues, on February 29, 2008.

2.  For the period prior to September 4, 2015, the Veteran's lumbar spine orthopedic disability was manifested by forward flexion functionally limited to 30 degrees.

2.  During the claim and appeal period, the Veteran's lumbar spine orthopedic disability has not resulted in ankylosis or incapacitating episodes of at least 6 weeks during a 12 months period.  

3.  For the period prior to September 4, 2015, the Veteran's right leg radiculopathy resulted in moderate, but no more than moderate, incomplete paralysis of the sciatic nerve.

4.  The Veteran's right leg radiculopathy has not resulted in moderately severe or greater incomplete paralysis of the right sciatic nerve.  

5.  The Veteran's left leg radiculopathy resulted in moderate, but no more than moderate, incomplete paralysis of the left sciatic nerve. 

6.  The Veteran's right groin pain has been manifested severe complete paralysis of the internal saphenous nerve, but not more, since the date that he filed his claim for an increase for his spine disability.


CONCLUSIONS OF LAW

1.  For the period from February 29, 2008 through September 3, 2015, the criteria for a rating of 40 percent for lumbar spine orthopedic disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5237 (2015).
 
2.  The criteria for a rating in excess of 40 percent for the lumbar spine orthopedic disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5242- 5237 (2015).

3.  For the period from February 29, 2008 through September 3, 2015, the criteria for a 20 percent rating were met for radiculopathy of the right lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2015).

4.  The criteria for a rating in excess of 20 percent for radiculopathy of the right extremity have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2015).

5.  For the period from February 29, 2008 through September 3, 2015, the criteria for a 20 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2015).

6.  The criteria for a rating in excess of 20 percent rating for radiculopathy of the left lower extremity have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2015).

7.  The criteria for a rating of 10 percent for right groin pain have been met from February 29, 2008 through October 28, 2008.  

8.  The criteria for a rating higher than 10 percent for right groin pain have not been met for any period on appeal.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2008.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All relevant, identified, and available evidence has been obtained, and VA has provided adequate examinations as detailed in the Disability Ratings section of this decision.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Disability Ratings

Service connection for osteoarthritis scoliosis and spondylosis of the thoracic spine was established in a March 2004 rating decision and an initial disability rating of 10 percent was assigned effective in December 1999.  On February 29, 2008 VA received a claim for an increase for his service-connected back condition.  The RO denied the claim in a May 2008 rating decision.  That same month, VA received a notice of disagreement with that decision.  

On July 2, 2008, VA received a document from the Veteran in which he stated, in pertinent part, "REOPEN CLAIM FOR SERVICE CONNECTION ISSUES(S): Lumbar spine secondary to knee. . . . Please cancel my appeal in reference to rating decision dated May 12, 2008."  This document was again provided to VA on October 29, 2008.  

In a statement received at VA on November 3, 2008 and dated October 27, 2008, the Veteran stated that he would like to amend his claim to include a groin condition and a sciatic nerve condition of his legs both as secondary to his back condition.  

In a June 2009 rating decision, the RO granted a 10 percent rating for right groin pain, and a 10 percent rating for right leg sciatica, both as manifestations of his service-connected spine condition and both effective October 29, 2008.  In that decision, the RO indicated that it was deferring what it referred to as "[t]he claim for an increased evaluation for osteoarthritis, scoliosis and spondylosis, thoracic spine, also claimed as lumbar spine condition."  In an August 2009 rating decision, the RO denied a higher rating for what it referred to as "degenerative disc disease, thoracolumbar spine, previously evaluated as osteoarthritis, scoliosis, spondylosis, thoracic spine, also claimed as lumbar spine condition."  In October 2009, VA received another notice of disagreement with the denial of an increase.  

In A September 2010 rating decision, the RO increased the rating for "degenerative disc disease thoracolumbar spine, with spondylosis, from 10 percent to 20 percent, effective October 29, 2008, the date the RO determined that the Veteran filed his claim.  In an October 2015 Decision Review Officer Decision, VA's Appeals Management Center (AMC) increased the rating again to 40 percent effective September 4, 2015.  In that same decision, the 10 percent rating for right leg radiculopathy (sciatica) was increased to 20 percent, also effective September 4, 2015 and a rating of 20 percent was assigned for left leg radiculopathy effective September 4, 2015.

In deciding this appeal, the Board must consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  This necessarily requires the Board to determine the appeal period.

VA has a duty to sympathetically read a pro se veteran's pleadings.  Here, although the Veteran is represented, the Board finds that it must take a sympathetic reading of the Veteran's pleadings as it appears that in many of his pleadings he proceeded as if he were pro se.  Such a finding is consistent with the non-adversarial, paternalistic VA benefits system.  The Veteran's withdrawal of his appeal of the May 2008 decision and filing of a new claim for a lumbar spine disability must be considered along with the RO's characterization of the claim as a claim for an increase in the already service connected spine condition rather than a claim for service connection.  His statements regarding groin pain and bilateral sciatica associated with his spine are also properly viewed as new and material evidence received within one year of the May 2008 decision.  As such, the decision on appeal is the May 2008 decision and the date of claim for this case is February 29, 2008.

The right and left radiculopathy as well as the right groin pain are all manifestations of his service connected spine disability.  Regardless of when the RO granted the benefits, all manifestations are increases in his low back disability and derive from the February 29, 2008 claim and are on appeal of the May 2008 rating decision.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

The ratings specified above refer to orthopedic manifestations of the disability under the General Rating Formula for Diseases or Injuries of the Spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015).  In the instant case, the appropriate ratings are for incomplete paralysis of each sciatic nerve with regard to the bilateral lower extremity radiculopathy and severe to complete paralysis of the internal saphenous nerve with regard to the groin pain.. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The RO has rated the Veteran's low back disability under Diagnostic Code 5242-5237 for a degenerative arthritis of the spine and a lumbosacral strain.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.

Diagnostic Code 5003 also provides ratings for arthritis.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion and Diagnostic Code 5003 only provides for 10 percent and 20 percent ratings.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Veteran is currently rated 20 percent for radiculopathy of the left sciatic nerve under Diagnostic Code 8520 as of September 4, 2015.  The Veteran is also currently rated at 10 percent prior to September 4, 2015, and 20 percent thereafter for radiculopathy of the right sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

A 10 percent rating is currently in place for the Veteran's right groin pain.  This has been rated as severe to complete paralysis of the internal saphenous nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8527 (2015).  The 10 percent rating is the highest schedular rating for disability of the internal saphenous nerve.

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124 (a) (2015).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124 (a) (2015).  

The Board has reviewed the examination reports taking into consideration whether the thoracolumbar spine was tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, as specified in 38 C.F.R. § 4.59.  That provision goes to painful motion and in this case, the Board is granting the 40 percent rating for orthopedic manifestations for the earlier period on appeal and the 40 percent rating is already assigned for the later period on appeal.  Higher ratings required ankylosis under the General Formula.  As such to the extent that the examination reports may not all indicate testing for pain under active and passive motion, and in weight-bearing and nonweight-bearing, any absence of such testing does result in any prejudice to the Veteran because such testing could not lead to a finding of ankylosis.

An April 2008 VA examination report shows that the Veteran reported that his lumbar spine exhibited stiffness, weakness, and pain.  The examiner reported that the Veteran experienced one incapacitating episode in the last 12 months lasting hours.  Examination of the thoracic sacrospinalis showed guarding, pain with motion, and tenderness.  Muscle spasms, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour was not shown.  Inspection of the spine showed a normal posture, normal head position, and symmetry in appearance.  His gait type was antalgic.  

A detailed motor examination showed active movement of the joints.  Detailed sensory examination showed 2 out of 2 for vibration, pain, position sense, and no abnormal sensations.  Detailed reflex examination showed 3 plus for ankle and knee jerk.  

Range of motion examination showed flexion to 80 degrees with pain noted at 70 degrees.  Extension was shown to 30 degrees with pain noted at 20 degrees.  Lateral flexion was noted to 30 degrees with pain noted at 20 degrees.  Pain was noted on active and passive motion for all the above motions but there was no additional loss of motion on repetitive use testing.  Lateral rotation was noted to 30 degrees with no pain and no loss of motion on repetitive use.  The examiner remarked that the Veteran had lost one week of work in the last twelve months due the lumbar spine disability.  The examiner also reported that the condition caused significant effects on his occupation such as problems with lifting, carrying, weakness, fatigue, and pain.  The examiner opined that the Veteran's spine condition moderately hampered the Veteran's present occupation.  

An April 2009 VA peripheral nerve examination report shows the Veteran was diagnosed with right leg sciatica with symptoms of numbness, paresthesias, and pain.  Also noted was the Veteran's report of right groin pain for approximately one and one half years which the examiner opined was due to his spine disability.  Motor examination of the right lower extremity was 4 out of 5 compared to left lower extremity which was 5 out of 5.  Sensory examination of the right lower extremity showed pain was decreased, light touch decreased, and position sense decreased.  The left lower extremity was noted as normal for all sensory functions.  Detailed reflex examination was noted as normal.  The examiner diagnosed the right leg sciatica with nerve dysfunction.  Paralysis and neuritis was absent.  Neuralgia was present.  The effects of the Veteran occupation was noted as significant.  The examiner noted that the effective the Veteran's usual daily activities were noted as moderate for exercise.  

May 2009 VA treatment notes document that the Veteran was treated with injections for his lumbar radiculopathy.  

A September 2009 private treatment report from Dr. N.H., shows that the Veteran had reduced range of motion of the thoracolumbar spine.  Range of motion of the lumbar spine was noted as forward flexion to 30 degrees, left and right lateral flexion to 15 degrees, and extension to 10 degrees.  Sensory loss was noted as diminished touch and pinprick sensation in the right leg.  Muscle strength was normal in all major muscle groups.  Deep tendon reflexes were within normal limits.  The Veteran's coordination and dexterity were noted as normal.  

A September 2010 VA examination report shows that the Veteran reported spine pain that caused the need to receive help putting on his shoes and socks.  The Veteran reported urinary incontinence, leg numbness, and erectile dysfunction.  He also reported fatigue, decreased motion, stiffness, weakness, spine pain, and spasms.  The examiner noted one episode incapacitating episode in the last 12 months.  Examination of the spine showed no abnormal curvatures.  Guarding was noted to the left and right.  Muscle spasms were noted to cause abnormal spinal curvatures or abnormal gait.  The Veteran declined to conduct any range of motion testing due to pain; therefore range of motion measurement could not be provided by the examiner.  The examiner reported that there was no thoracolumbar spine ankylosis present.  The Veteran was noted to work part time as a driver of rental cars.  The Veteran reported that when he felt he could not work he was able to make a decision that he could not work.  The Veteran reported that his spine disability made activities of daily living were made difficult.  The examiner reported that the current severity of dorsolumbar spine condition was moderate to severe based solely on the radiologist s description of prior imaging studies of the dorsolumbar spine.  With regards to sensory findings, the Veteran's right and left lower extremity showed normal position sense, decreased sensation to pain or pin prick, light touch was decreased, dysesthesias was present.  A detailed motor exam of the lower extremities showed active movement against gravity.  The examiner reported that the Veteran stated that his ability to cooperate with the lower extremity motor examination was limited by the severe dorsolumbar spinal pain that resulted with the motor testing of this lower extremities.  When testing of muscle groups was able to be performed the Veteran broke contractions and ratcheted the contractions.  Also noted in the examination report was that the Veteran reported neurologic symptoms involving his left leg as well as his right leg, but not as severe.  As to the incontinence, the examiner commented that the Veteran reported that after feeling as though he has completed urination, he walks away but notices that he has continued to urinate in his pants.  

A September 2015 VA examination report shows that the Veteran was diagnosed with a lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported more pain since the last VA examination, as well as stiffness, weakness, and limited movement, during cold/bad weather, or sitting, standing, or walking too long.  The Veteran reported that he did experience flare ups with symptoms already described.  Range of motion testing of the thoracolumbar spine showed forward flexion to 30 degrees, extension to the 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  The examiner noted that the Veteran showed pain with all movements and that pain caused functional loss.  Localized pain and tenderness of the lumbar spine muscles were noted.  Repetitive use testing showed no additional loss of range of motion.  The examiner reported that an opinion could not be provided without resorting to mere speculation if pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time as the evaluation was conducted post exercise.  The examiner noted that the examination was not conducted during a flare up and that an opinion as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups could not be provided without resorting to mere speculation.  Muscle spasms and guarding of the spine were noted but did not result in abnormal gait or spinal contour.  Ankylosis of the spine was not diagnosed.  Deep tendon reflexes were noted as hypoactive for the knees and absent for the ankles.  Sensory examination showed decreased light touch to the thigh, lower leg, and feet.  Radiculopathy symptoms were noted as mild constant pain, moderate paresthesias, and moderate numbness to both lower extremities.  The examiner noted that the Veteran's severity of the radiculopathy were moderate to both lower extremities.  The examiner indicated that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, to include bowel or bladder problems.  The examiner reported that the spine disability impacted the Veteran's work as it caused pain, stiffness, and fatigue.  The examiner indicated that the Veteran does not have intervertebral disc syndrome and did so in response to a question on the examination form referring to intervertebral disc syndrome requiring bed rest.  

Based on the evidence of record, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating for orthopedic manifestations, under 38 C.F.R. § 4.71a, but not higher, for the period from the date of his claim, February 29, 2008 through September 3, 2015.  Orthopedic manifestations are already assigned a 40 percent rating for the period beginning on September 4, 2015 to the present.  

The private physician's range of motion testing on examination showed that the Veteran was limited in forward flexion of the thoracolumbar spine at worst to 30 degrees in September 2009 which meets the criteria for the higher rating.  The VA examiner noted in September 2010, that range of motion testing was declined by the Veteran due to pain, however, no ankylosis of the spine was diagnosed.  

Prior to September 4, 2015, there was only one report of prescribed bed rest for the Veteran, associated or due to the lumbar spine disability which does not warrant a rating in excess of 40 percent based on incapacitating episodes.  The September 2015 examination is highly probative that he has not since had any such incapacitating episodes.

The range of motion testing results noted in the VA examination reports shows that the Veteran was limited by pain in forward flexion of the thoracolumbar spine at worst to 30 degrees as noted during the September 2015 VA examination.  Notably, the VA examiner specifically reported that the Veteran did not have ankylosis of the spine.  Therefore, the lumbar spine disability does not meet any of the criteria for a rating higher than 40 percent for any period on appeal, even accounting for functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest to warrant a rating in excess of 40 percent.  Therefore, an increased rating based on incapacitating episodes is not warranted for any period on appeal.  

With regard to the radiculopathy prior the September 4, 2015, the Board finds that the September 2015 examination is reflective of the entire period on appeal.  In making this determination, the Board is aware of the medical findings regarding left leg and right leg radiculopathy and when those findings were made.  However, the Veteran specifically indicated in the statement received on November 3, 2008 that he had a sciatic condition of the legs, not merely of the right leg, and that he had a groin condition.  This communication is best viewed as an explanation as to his claim which was filed February 29, 2008.  Despite the normal findings of the left leg in the April 2009 VA examination, his initial complaint involving his legs was confirmed later in the 2015 examination.  Thus, the Board finds that the ratings for incomplete paralysis of each sciatic nerve and for severe to complete paralysis of the internal saphenous nerve are approximated as of the date of claim, February 29, 2008.

After reviewing the evidence of record, the Board finds that the criteria for ratings in excess of 20 percent for radiculopathy of the right and left lower extremities are not met.  The Board finds that the most probative evidence of record shows that the Veteran's neurological systems of the right and left lower extremities are moderate in severity and do not meet the criteria for the next highest rating of 40 percent that would require moderately severe symptoms.  Specifically, the September 2015 VA examiner found that the Veteran's right and left lower extremities showed mild constant pain, decreased light touch, and moderate parenthesis.  

As the Board finds the evidence shows that the Veteran's right and left lower extremity sciatic have not been described in a manner that approximates moderately severe incomplete paralysis, a rating of 40 percent is not warranted.  While sensory testing has consistently shown impairment of the Veteran's right and left thighs, this impairment has not reached the level of moderately severe.  More importantly the most recent September 2015 VA examination report classified the lower right and left leg impairment has moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Therefore, the Board finds that a rating in excess of 20 percent for right and left leg sciatica must be denied.

The highest available schedular rating is in place for the internal saphenous nerve condition and hence a higher schedular rating is not available.  

The Board also notes that during the entire course the appeal, no bladder, bowel, or other neurological impairment have been diagnosed as associated with the Veteran's lumbar spine disability.  It is not ignored that he reported incontinence and erectile dysfunction.  However, the 2015 examination was clear that other than the neurologic abnormalities for which ratings were already assigned, the Veteran had no other neurologic abnormalities associated with his back disability. Therefore, a separate rating for other neurological impairments, to include bowel and bladder problems associated with a lumbar spine disability, is not warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular ratings are adequate.  The Veteran's symptoms, including pain of his back, pain and numbness in his legs, right groin pain, and loss of range of motion of his back are all contemplated by the regular schedular criteria found at 38 C.F.R. §§ 4.40, 4.45, 4.71a, and 4.124a.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected lumbar disability and for the radiculopathy, but the medical evidence shows that those manifestations are not present in this case.  Although there are no higher ratings available for the internal saphenous nerve condition, the evidence does not show that the Veteran has a level of disability that is not contemplated by the assigned maximum schedular rating.  The Board recognizes that the Veteran has several service connected disabilities, to include hearing loss, tinnitus, and left and right knee conditions in addition to the conditions addressed in this decision.  The record does not show that there is a collective effect of these disabilities that make the disability picture of the disabilities on appeal an unusual or exceptional one.  As the rating schedule is adequate to rate each of the disabilities on appeal, referral for extra-schedular consideration is not in warranted.


ORDER

A 40 percent rating for lumbar spine orthopedic disability is granted for the period from February 29, 2008 through September 3, 2015, subject to the regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 40 percent for a lumbar spine orthopedic disability is denied for the entire appeal period. 

A 20 percent rating for right leg radiculopathy is granted from February 29, 2008, through September 3, 2015, subject to the regulations governing the payment of monetary benefits.  

Entitlement to a rating higher than 20 percent for right leg radiculopathy is denied.  

A rating of 20 percent for left leg radiculopathy is granted for the period from February 29, 2008 through September 3, 2015, subject to the regulations governing the payment of monetary benefits.  

Entitlement to a rating higher than 20 percent for left leg radiculopathy (sciatica) is denied.  

Entitlement to a rating higher than 10 percent for right groin pain is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


